DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claims 22 and 25 are missing. The Examiner has interpreted the numbering of claims as typographical errors. Please fix the error.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims are 17-21, 23-24, 26 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10481704 and over claims 1-28 of U.S. Patent No. 10324540. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations. For example:
Patent Application 
Patent #10481704
17. (New) A controller for a control target that is (A) movable in a least one of the following translations: (1) forward and backward along an x-axis of the control target, (2) side to side along a y-axis of 

a first control member movable in at least one degree of freedom to produce at control signals configured to cause the control target to move in at least the three rotational degrees of freedom; and


a second control member movable in one degree of freedom to produce a control signal configured to cause the control target to move up and down along the z-axis of the control target.








a first control member movable in at least one degree of freedom to produce at least one control signal configured to cause the control target to move in one or more degrees of freedom, all of which are rotational, including at least one of the rotations; and 

a second control member movable in at least one degree of freedom to produce at least one control signal configured to cause the control target to move in one or more degrees of freedom, all of which are translational, including at least one of the translations.

Patent # 10324540


a first control member movable in at least one degree of freedom to produce at control signals configured to cause the control target to move in at least the three rotational degrees of freedom; and



a second control member movable in one degree of freedom to produce a control signal configured to cause the control target to move up and down along the z-axis of the control target.
1. A controller for a remotely piloted aircraft movable forward and backward along an x-axis of the remotely piloted aircraft, side to side along a y-axis of the remotely piloted aircraft, and up and down along a z-axis of the remotely piloted aircraft, the controller comprising: 



a first control member configured to be grasped by the fingers of a user's hand, the first control member having a top surface and a cavity extending into the first control member from the top surface,

a second control member having a ball-shaped coupling member, a support portion extending from the coupling member, and an actuation portion coupled to the 


Further, Applicant's claim(s) 18-21, 23-24, 26 and 28 and US Patent# 10481704 claim (s) 2-20 are drawn to the same invention. The independent claims and dependent are similar to those of the patent claims and are rejected for the same consistent reasons.
Lastly, Applicant's claim(s) 18-21, 23-24, 26 and 28 and US Patent# 10324540 claim (s) 2-28 are drawn to the same invention. The independent claims and dependent are similar to those of the patent claims and are rejected for the same consistent reasons.

Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s specification Par. [0062] describes a second member having a channel but does not describe a channel that is axially offset from a vertical axis of the first control member. Therefore, please fix the error and ensure the claims are consistent with the specification.
 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 17, 19-21, 23-24, 26 and 28 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kass (US 8345004 B1).

Claim 17.    Kass teaches a controller (Figs 1-3) for a control target that is (A) movable in a least one of the following translations: (1) forward and backward along an x-axis of the control target, (2) side to side along a y-axis of the control target, or (3) up and down along a z-axis of the control target, and (B) movable in at least one of the following rotations: (1) yaw, (2) pitch, or (3) roll
(Col 3 lines 10-30 3e.g. the modal switch 4 into either the forward, backward, left or right position, the modal switch 4 returns to the central position when the user releases the modal switch 4. The input device 1 may also include a "dead man" switch 5 as discussed below.
Col 4 lines 15-40 e.g. In this example, rolling the joystick 2 along the positive x-axis while the modal switch 4 is in the right position causes a decrease in a pitch of the left arm along the negative y-axis…In this example, rolling the joystick 2 along the negative x-axis while the modal switch 4 is in the right position causes an increase in a pitch of the left arm. (e.g. translational movement are described)
Col 12 lines 1-20 e.g. The map 40 as shown in FIG. 4 may be used for a two position modal switch 4 and a joystick 2 having three degrees of freedom. The modal switch 4 may include an up position and e.g. z-axis). The joystick 2 may have degrees of freedom including a yaw, pitch, and roll.),
 the controller comprising:
a first control member movable in at least one degree of freedom to produce at control signals configured to cause the control target to move in at least the three rotational degrees of freedom
( Col 9 lines 40-60 e.g. The input device transducers 10 may include a pair of transducers for each degree of freedom of the joystick 2. Each pair of these transducers functions to measure an amount of displacement of the joystick 2 and/or an amount of time that the joystick 2 is displaced for the corresponding degree of freedom and to communicate the measurement to the controller 20. In some embodiments, the joystick 2 has three degrees of freedom. Accordingly, the input device transducers 10 include joystick first degree of freedom transducers 11 for measuring displacement of the joystick 2 for the first degree of freedom and communicating the measurement to the controller 20, joystick second degree of freedom transducers 12 for measuring displacement of the joystick 2 for the second degree of freedom and communicating the measurement to the controller 20, and joystick third degree of freedom transducers 13 for measuring displacement of the joystick 2 for the third degree of freedom and communicating the measurement to the controller 20.
)
; and
a second control member movable in one degree of freedom to produce a control signal configured to cause the control target to move up and down along the z-axis of the control target

Col 12 lines 1-25 e.g. The map 40 as shown in FIG. 4 may be used for a two position modal switch 4 and a joystick 2 having three degrees of freedom. The modal switch 4 may include an up position and a down position (e.g. z-axis). The joystick 2 may have degrees of freedom including a yaw, pitch, and roll.
).
Claim 19.    Kass teaches the controller of claim 17, wherein the controller includes a base coupled to both the first control member and the second control member, and configured to be supported by the user, the first control member being disposed between the second control member and the base.
(Col 3 lines 1-20 e.g. The input device 1 includes a user-manipulable joystick 2 movably supported on a housing 3. The input device 1 also includes a modal switch 4 provided on the joystick 2.)

Claim 20.    Kass teaches the controller of claim 17, wherein the control target is movable in the z-axis translation and the rotations, (1) in a virtual environment, and (2) in response to the control signals produced by the first control member and the control signal produced by the second control member
(Col 3 lines 45-50 e.g. FIGS. 2(a)-(d) illustrate the control of an object 6 via the input device 1 according to embodiments of the present invention. The object 6 may be a physical animatronic robot or a virtual character.
Col 12 lines 1-25 e.g. The map 40 as shown in FIG. 4 may be used for a two position modal switch 4 and a joystick 2 having three 
Col 5 lines 45-55 e.g. Each degree of freedom of the joystick 2 may correspond to each degree of freedom in a subset of degrees of freedom of the object 6. For example, a change in a yaw of the joystick 2 may cause a change in yaw of a left arm of the object 6 while a change in a roll of the joystick 2 may cause a change in roll of the left arm of the object 6. Additionally or alternatively, a change in a yaw of the joystick 2 may cause a change in a yaw of a left arm of the object 6 while a change in a roll of the joystick may cause a change in a yaw of a right arm of the object 6.).

Claim 21. Kass teaches the controller of claim 17, wherein the controller is configured to cause the control target to move in the rotational degrees of freedom and the translational degree of freedom when the controller is located remote from the control target
(
Col 3 lines 45-67 e.g. the modal switch may be activated to select a roll of a left arm and a yaw of a left arm. In another example, the modal switch may be activated to select a roll and yaw of a right arm. 
For example, the degrees of freedom may correspond to any of a yaw of an arm, a pitch of an arm, a roll of arm, a yaw of a leg, a pitch of a leg, a roll of a leg, etc. 

).
Claim 23.    Kass teaches a controller (Figs 1-3) for a control target that is (A) movable at least in a translation up and down along a z-axis of the control target, and (B) movable in at least one of the following rotations: (1) yaw, (2) pitch, and (3) roll 
( Col 3 lines 10-30 3e.g. the modal switch 4 into either the forward, backward, left or right position, the modal switch 4 returns to the central position when the user releases the modal switch 4. The input device 1 may also include a "dead man" switch 5 as discussed below.
Col 4 lines 15-40 e.g. In this example, rolling the joystick 2 along the positive x-axis while the modal switch 4 is in the right position causes a decrease in a pitch of the left arm along the negative y-axis…In this example, rolling the joystick 2 along the negative x-axis while the modal switch 4 is in the right position causes an increase in a pitch of the left arm. (e.g. translational movement are described)
Col 12 lines 1-20 e.g. The map 40 as shown in FIG. 4 may be used for a two position modal switch 4 and a joystick 2 having three degrees of freedom. The modal switch 4 may include an up position and a down position (e.g. z-axis). The joystick 2 may have degrees of freedom including a yaw, pitch, and roll.
),

a first control member movable in at least one degree of freedom to produce at least one control signal configured to cause the control target to move in one or more degrees of freedom, including at least one of the rotations
( Col 9 lines 40-60 e.g. The input device transducers 10 may include a pair of transducers for each degree of freedom of the joystick 2. Each pair of these transducers functions to measure an amount of displacement of the joystick 2 and/or an amount of time that the joystick 2 is displaced for the corresponding degree of freedom and to communicate the measurement to the controller 20. In some embodiments, the joystick 2 has three degrees of freedom. Accordingly, the input device transducers 10 include joystick first degree of freedom transducers 11 for measuring displacement of the joystick 2 for the first degree of freedom and communicating the measurement to the controller 20, joystick second degree of freedom transducers 12 for measuring displacement of the joystick 2 for the second degree of freedom and communicating the measurement to the controller 20, and joystick third degree of freedom transducers 13 for measuring displacement of the joystick 2 for the third degree of freedom and communicating the measurement to the controller 20.
)
; and
a second control member movable up and down along a z-axis of the second control member by application of up and down vertical force to the second control member and configured to produce a 
( Col 12 lines 1-25 e.g. The map 40 as shown in FIG. 4 may be used for a two position modal switch 4 and a joystick 2 having three degrees of freedom. The modal switch 4 may include an up position and a down position (e.g. z-axis). The joystick 2 may have degrees of freedom including a yaw, pitch, and roll.).

Claim 24.    Kass teaches controller of claim 23, wherein the control signal of the first control member is configured to cause the control target to move in the one or more degrees of freedom, all of which are rotational
 (Col 5 lines 45-55 e.g. Each degree of freedom of the joystick 2 may correspond to each degree of freedom in a subset of degrees of freedom of the object 6. For example, a change in a yaw of the joystick 2 may cause a change in yaw of a left arm of the object 6 while a change in a roll of the joystick 2 may cause a change in roll of the left arm of the object 6. Additionally or alternatively, a change in a yaw of the joystick 2 may cause a change in a yaw of a left arm of the object 6 while a change in a roll of the joystick may cause a change in a yaw of a right arm of the object 6.).

Claim 26. Kass teaches the controller of claim 23, wherein the control target is movable in at least the translation and at least one of the rotations, (1) in a virtual environment, and (2) in response to the at least one control signal produced by the first control member and the control signal produced by the second control member
Col 3 lines 45-50 e.g. FIGS. 2(a)-(d) illustrate the control of an object 6 via the input device 1 according to embodiments of the present invention. The object 6 may be a physical animatronic robot or a virtual character.
Col 12 lines 1-25 e.g. The map 40 as shown in FIG. 4 may be used for a two position modal switch 4 and a joystick 2 having three degrees of freedom. The modal switch 4 may include an up position and a down position. The joystick 2 may have degrees of freedom including a yaw, pitch, and roll.)

Claim 27.    Kass teaches the controller of claim 23, wherein the controller is configured to cause the control target to move in one or more rotational degrees of freedom and the translational degree of freedom when the controller is located remote from the control target
(Col 3 lines 45-67 e.g. the modal switch may be activated to select a roll of a left arm and a yaw of a left arm. In another example, the modal switch may be activated to select a roll and yaw of a right arm. 
For example, the degrees of freedom may correspond to any of a yaw of an arm, a pitch of an arm, a roll of arm, a yaw of a leg, a pitch of a leg, a roll of a leg, etc. 
Col 9 lines 25-40 e.g. The control signals may be communicated to the robot 30 either by wired or wireless communications as is known in the art.).

Claim 28.    Kass teaches the controller of claim 23, wherein at least one of: (1) the at least one control signal produced by the first control member is configured to cause the control target to move 
( Col 12 lines 1-25 e.g. The map 40 as shown in FIG. 4 may be used for a two position modal switch 4 and a joystick 2 having three degrees of freedom. The modal switch 4 may include an up position and a down position (e.g. z-axis). The joystick 2 may have degrees of freedom including a yaw, pitch, and roll.).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18 and 29-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kass in view of Hollow (US 4584510 A).
Claim 18.    Kass teaches the controller of claim 17, and further discloses wherein the first control member is configured to be grasped by a user’s hand and the second control member which can be used by the thumb but do not specifically disclose the second control member defines a channel to be engaged by a thumb of the user’s hand.
	However, Hollow teaches a second control member defines a channel to be engaged by a thumb of the user’s hand
(Col 3 lines 30-35 e.g. Button 18 has a saddle shaped top 20, curved to fit thumb 22).


Claim 29.   Kass teaches a controller for a control target that is (A) movable in a least one of the following translations: (1) forward and backward along an x-axis of the control target, (2) side to side along a y-axis of the control target, or (3) up and down along a z-axis of the control target, and (B) movable in at least one of the following rotations: (1) yaw, (2) pitch, or (3) roll
(Col 3 lines 10-30 3e.g. the modal switch 4 into either the forward, backward, left or right position, the modal switch 4 returns to the central position when the user releases the modal switch 4. The input device 1 may also include a "dead man" switch 5 as discussed below.
Col 4 lines 15-40 e.g. In this example, rolling the joystick 2 along the positive x-axis while the modal switch 4 is in the right position causes a decrease in a pitch of the left arm along the negative y-axis…In this example, rolling the joystick 2 along the negative x-axis while the modal switch 4 is in the right position causes an increase in a pitch of the left arm. (e.g. translational movement are described)
Col 12 lines 1-20 e.g. The map 40 as shown in FIG. 4 may be used for a two position modal switch 4 and a joystick 2 having three degrees of freedom. The modal switch 4 may include an up position and e.g. z-axis). The joystick 2 may have degrees of freedom including a yaw, pitch, and roll.)
, the controller comprising:
a first control member configured to be grasped by a user’s hand and movable in at least one degree of freedom to produce at least one control signal configured to cause the control target to move in one or more degrees of freedom including at least one of the rotations
(Col 3 lines 1-20 e.g. The input device 1 includes a user-manipulable joystick 2 movably supported on a housing 3. The input device 1 also includes a modal switch 4 provided on the joystick 2.
Col 9 lines 40-60 e.g. The input device transducers 10 may include a pair of transducers for each degree of freedom of the joystick 2. Each pair of these transducers functions to measure an amount of displacement of the joystick 2 and/or an amount of time that the joystick 2 is displaced for the corresponding degree of freedom and to communicate the measurement to the controller 20. In some embodiments, the joystick 2 has three degrees of freedom. Accordingly, the input device transducers 10 include joystick first degree of freedom transducers 11 for measuring displacement of the joystick 2 for the first degree of freedom and communicating the measurement to the controller 20, joystick second degree of freedom transducers 12 for measuring displacement of the joystick 2 for the second degree of freedom and communicating the measurement to the controller 20, and joystick third degree of freedom transducers 13 for measuring displacement of the joystick 2 for the third degree of freedom and communicating the measurement to the controller 20.);

a second control member and being movable up and down by application of up and down force to produce at least one control signal configured to cause the control target to move in one or more degrees of freedom including at least one of the translations
(Col 12 lines 1-25 e.g. The map 40 as shown in FIG. 4 may be used for a two position modal switch 4 and a joystick 2 having three degrees of freedom. The modal switch 4 may include an up position and a down position (e.g. z-axis). The joystick 2 may have degrees of freedom including a yaw, pitch, and roll.
Col 4 lines 15-40 e.g. In this example, rolling the joystick 2 along the positive x-axis while the modal switch 4 is in the right position causes a decrease in a pitch of the left arm along the negative y-axis…In this example, rolling the joystick 2 along the negative x-axis while the modal switch 4 is in the right position causes an increase in a pitch of the left arm. (e.g. translational movement are described)
; and
a base (Fig 1, housing 3), the base being coupled to both the first control member and the second control member, and configured to be supported by the user, the first control member being disposed between the second control member and the base 
(Col 3 lines 1-20 e.g. The joystick 2 is typically supported on a gimbal mechanism, although other supports and connections between the joystick 2 and the housing 3 as known in the art are possible. 
The input device 1 also includes a modal switch 4 provided on the joystick 2. The modal switch 4 may have one or more degrees of freedom. In one embodiment, the modal switch 4 is a "top hat" type ) but does not specifically disclose a second control member configured to be engaged by a thumb of the user’s hand.
However, Hollow teaches a second control member to be engaged by a thumb of the user’s hand
(Col 3 lines 30-35 e.g. Button 18 has a saddle shaped top 20, curved to fit thumb 22).
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use a second control member to be engaged by a thumb of the user’s hand as taught by Hollow within the system of Kass for the purpose of enhancing the second member to be able to firmly secure the thumb.
Claim 30.    Kass and Hollow teach the controller of claim 29, wherein: the second control member defines a channel that is axially offset from a vertical axis of the first control member 
(Kass Col 3 lines 30-35 e.g. Button 18 has a saddle shaped top 20, curved to fit thumb 22).

Claim 31.    Kass and Hollow teach the controller of claim 29, wherein the control target is movable in at least one of the translations and at least one of the rotations, (1) in a virtual environment, and (2) in response to the at least one control signal produced by the first control member and the at least one control signal produced by the second control signal 
(Kass Col 3 lines 45-50 e.g. FIGS. 2(a)-(d) illustrate the control of an object 6 via the input device 1 according to embodiments of the present invention. The object 6 may be a physical animatronic robot or a virtual character.

Col 5 lines 45-55 e.g. Each degree of freedom of the joystick 2 may correspond to each degree of freedom in a subset of degrees of freedom of the object 6. For example, a change in a yaw of the joystick 2 may cause a change in yaw of a left arm of the object 6 while a change in a roll of the joystick 2 may cause a change in roll of the left arm of the object 6. Additionally or alternatively, a change in a yaw of the joystick 2 may cause a change in a yaw of a left arm of the object 6 while a change in a roll of the joystick may cause a change in a yaw of a right arm of the object 6).
Claim 32. Kass and Hollow teach the controller of claim 29, wherein at least one of: (1) the at least one control signal produced by the first control member is configured to cause the control target to move in the one or more degrees of freedom, including the at least one of the rotations, such that the control target changes its location within its environment, or (2) the at least one control signal produced by the second control member is configured to cause the control target to move in the one or more degrees of freedom, including the at least one of the translations, such that the control target changes its location within its environment
(Col 5 lines 45-55 e.g. Each degree of freedom of the joystick 2 may correspond to each degree of freedom in a subset of degrees of freedom of the object 6. For example, a change in a yaw of the joystick 2 may cause a change in yaw of a left arm of the object 6 .). 



Response to Arguments
Applicant’s arguments with respect to claim(s) 17-21, 23, 24 and 26-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUFUS C POINT/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689